DETAILED ACTION
Status of Claims
 	Claims 1-19 are pending in this application, with claims 1, 18 and 19 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Foreign Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
	The drawings were received on September 11, 2020.  These drawings are not acceptable.
	The drawings are objected to because:
Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.  See 37 C.F.R. 1.84(a)(1).
The submitted drawings are grayscale and/or color drawings, i.e., not black and white as required by 37 C.F.R. 1.84.  Black and white photographs and/or grayscale or color drawings, including photocopies of photographs, are not ordinarily permitted in utility patent applications.  On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.  The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary.  See 37 C.F.R. 1.84(a)(2) and 1.84(b). 
Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.  See 37 C.F.R. 1.84(c).
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See 37 C.F.R. 1.84(l).
 	See MPEP 608.02(VII). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
  	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
  	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“content visualization stage” in claims 1, 11, 12, 15 and 16;
“target view synthesis stage” in claim 1; 
“texture mapping block” in claims 1, 7-10, 14 and 15; and 
“final image renderer” in claims 13 and 17.
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
 	Claim 8 is objected to because of the following informalities:  “the target view depth information” lacks proper antecedent basis.  Appropriate correction is required.
	Claim 10 is objected to because of the following informalities:  “the target view texture information” (lines 2-3) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 11 is objected to because of the following informalities:  “the content visualization stage 16” (line 4) lacks proper antecedent basis in the claims (deleting “16” would cure the deficiency).  Appropriate correction is required.
	Claim 17 is objected to because of the following informalities:  “a final image” (line 5) lacks proper antecedent basis in the claims (“a final image” is previously recited in line 7 of claim 1).  Appropriate correction is required.
 	Claim 19 is objected to because of the following informalities: 
“the method” (line 2) lacks proper antecedent basis (“a method” would be proper.)
“when said computer program is run by a computer” (in line 20, i.e., the last line of claim 19), would be more proper if included in the preamble (e.g., such as “a non-transitory digital storage medium having a computer program stored thereon for causing a computer to execute a method for rendering a visual scene”).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 6, 18 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DEBEVEC et al. (Debevec, Paul E., Camillo J. Taylor, and Jitendra Malik. "Modeling and rendering architecture from photographs: A hybrid geometry-and image-based approach." In Proceedings of the 23rd annual conference on Computer graphics and interactive techniques, pp. 11-20. 1996; hereinafter “DEBEVEC”).
	Regarding claim 1, DEBEVEC discloses an apparatus (p. 13, § 2, 1st ¶: “the computer”) for rendering a visual scene (p. 11, Abstract: “for modeling and rendering existing architectural scenes from a sparse set of still photographs”; Abstract: “to create realistic renderings of architectural scenes from viewpoints far from the original photographs.”), the apparatus comprising: 
 	a content visualization stage (e.g., the “Image Warping” stage shown in the Fig. 1 (b) “Hybrid Approach” schematic;: p. 13, § 2, 1st paragraph: “the computer”; p. 13, § 2.1, 6th paragraph: “the computer computes”) configured to 
 	acquire as a first input a set of images (e.g., as shown in Fig. 1(b) on page 11, a first input of “images” is fed into the “Image Warping” stage of the schematic;  p. 11, § 1, 3rd paragraph: “real images are used as input”;  p. 11, Abstract: “a sparse set of still photographs”;  p. 12, § 1, 4th paragraph: “a sparse set of photographs”) of one or more objects (e.g., p. 12, § 1, 4th paragraph: “the architecture”; p. 13, § 1.1.4, 3rd paragraph: “a building”;  NOTE: Clearly the one or more objects may comprise one or more entire buildings, or, alternatively, one or more parts of a building.), 
 and to acquire as a second input (e.g., as shown in the schematic of Fig. 1(b) on page 11, a “basic model” (via the dashed line) and corresponding “depth maps” is a second input  into “Image Warping” stage of the schematic) a geometry representation (p. 11, Abstract: “the basic geometry of the photographed scene”;  p. 12, § 1, 4th paragraph: “a basic geometric model of the architecture”;  p. 13, § 1.2, 1st paragraph: “a basic volumetric model of the scene”;  p. 13, § 2.1, 3rd paragraph: “Components of the model, called blocks, are parameterized geometric primitives such as boxes, prisms, and surfaces of revolution.”) of the one or more objects (e.g., p. 12, § 1, 4th paragraph: “the architecture”; p. 13, § 1.1.4, 3rd paragraph: “a building”;  p. 13, § 2, 1st paragraph: “the parameters of a hierarchical model of parametric polyhedral primitives to reconstruct the architectural scene.”  p. 13, § 2.2, 1st paragraph: “represent the scene as a surface model”;  NOTE: Clearly the one or more objects may comprise one or more entire buildings, or, alternatively, one or more parts of a building.) 
 in a 3D-space ( ) (p. 12, § 1.1.4, 1st paragraph: “projecting the pixels of the image to their proper 3D locations”;  p. 14, § 2.2, 6th paragraph: “the world coordinates of the block vertices.”), 
 the geometry representation comprising a position information of the one or more objects within the visual scene (p. 13, § 1.2, 4th paragraph: “projecting pairs of images onto an initial approximate model allows conventional stereo techniques to robustly recover very accurate depth measurements from images with widely varying viewpoints.”  p. 14, § 2.2, 1st paragraph: “the scene is represented as a constrained hierarchical model of parametric polyhedral primitives, called blocks. Each block has a small set of parameters which serve to define its size and shape. Each coordinate of each vertex of the block is then expressed as linear combination of the block’s parameters, relative to an internal coordinate frame.”  p. 14, § 2.2, 6th paragraph: “expressions for the world coordinates of the block vertices.” ), 
 	acquire a final image (e.g., p. 12, § 1, 4th paragraph: “realistic renderings”;  p. 17, § 3.2, 1st paragraph: “render the entire model”) representing the visual scene from a perspective of a target position (p. 12, § 1, 4th paragraph: “from arbitrary viewpoints”; p. 17, § 3, 1st paragraph: “the user’s viewpoint”; p. 17, § 3.2, 1st paragraph: “from a novel point of view.”) (p. 12, § 1, 4th paragraph: “produce realistic renderings from arbitrary viewpoints.” p. 17, § 3, 1st paragraph: “the user’s viewpoint”;  p. 17, § 3.2, 1st paragraph: “use multiple images in order to render the entire model from a novel point of view.”; e.g., Figure 9, Figure 10(c), Figure 13(d).), 
 the visual scene comprising the one or more objects (p. 13, § 2.1, 8th paragraph: “Lastly, the user may generate novel views of the model by positioning a virtual camera at any desired location. Façade will then use the view-dependent texture-mapping method of Section 3 to render a novel view of the scene from the desired location. Fig. 2(d) shows an aerial rendering of the tower model.” e.g., Figure 13(d).), and 
 	consider at least one of a lighting effect (p. 17, § 3.1, 1st paragraph: “shadowed regions could be determined”) and/or an object interaction effect between the one or more objects and one or more further objects comprised by the visual scene (p. 18, § 3.2, 4th paragraph: “an unwanted car, tourist, or other object in front of the architecture of interest” and “mask out the object by painting over the obstruction with a reserved color”) (p. 17, § 3.1, 1st paragraph: “When the model is not convex, it is possible that some parts of the model will shadow others with respect to the camera. While such shadowed regions could be determined using an object-space visible surface algorithm, or an image-space ray casting algorithm, we use an image-space shadow map algorithm based on [22] since it is efficiently implemented using z-buffer hardware.”  p. 18, § 3.2, 4th paragraph: “If an original photograph features an unwanted car, tourist, or other object in front of the architecture of interest, the unwanted object will be projected onto the surface of the model. To prevent this from happening, the user may mask out the object by painting over the obstruction with a reserved color. The rendering algorithm will then set the weights for any pixels corresponding to the masked regions to zero, and decrease the weights of the pixels near the boundary as before to minimize seams. Any regions in the composite image which are occluded in every projected image are filled in using the hole-filling method from [23].”), 
 	wherein the content visualization stage (e.g., the “Image Warping” stage shown in the Fig. 1 (b) “Hybrid Approach” schematic; Also, as per the 35 U.S.C. 112(f) Claim Interpretation herein-above: p. 13, § 2, 1st paragraph: “the computer”; p. 13, § 2.1, 6th paragraph: “the computer computes”)  comprises: 
 	a target view synthesis stage (e.g., the “Image Warping” stage shown in the Fig. 1 (b) “Hybrid Approach” schematic;: p. 13, § 2, 1st paragraph: “the computer”; p. 13, § 2.1, 6th paragraph: “the computer computes”) (p. 13, § 1.2, 1st paragraph: “Our rendering method composites information from multiple images with view-dependent texture-mapping.”) configured to acquire a target view image (p. 17, § 3.2, 1st paragraph: “a composite rendering”; p. 18, § 3.2, 4th paragraph: “the composite image”;  p. 13, § 1.2, 1st paragraph: “composites information from multiple images”; p. 19, § 4.2, 2nd paragraph: “compositing of four images”) from the set of images (p. 17, § 3.2, 1st paragraph: “two renderings can be merged into a composite rendering”; p. 13, § 1.2, 1st paragraph: “composites information from multiple images”;  p. 17, § 3.2, 1st paragraph: “use multiple images in order to render the entire model from a novel point of view.”) irrespective of the geometry representation (p. 13, § 1.2, 3rd paragraph: “Unlike traditional texture-mapping, in which a single static image is used to color in each face of the model, view-dependent texture mapping interpolates between the available photographs of the scene depending on the user’s point of view.”  p. 17, § 3.2, Title: “Compositing Multiple Images”;  p. 17, § 3.2, 1st paragraph: “two renderings can be merged into a composite rendering by considering the corresponding pixels in the rendered views. If a pixel is mapped in only one rendering, its value from that rendering is used in the composite. If it is mapped in more than one rendering, the renderer has to decide which image (or combination of images) to use.”), 
the target view image (p. 17, § 3.2, 1st paragraph: “a composite rendering”) representing the one or more objects p. 17, § 3.2, 1st paragraph: “the entire model”) from the perspective of the target position (e.g., p. 17, § 3.2, 1st paragraph: “from a novel point of view.”) (p. 11, Abstract: “For producing renderings, we present view-dependent texture mapping, a method of compositing multiple views of a scene that better simulates geometric detail on basic models.” p. 13, § 1.2, 3rd paragraph: “Unlike traditional texture-mapping, in which a single static image is used to color in each face of the model, view-dependent texture mapping interpolates between the available photographs of the scene depending on the user’s point of view.” p. 17, § 3.2, 1st paragraph: “use multiple images in order to render the entire model from a novel point of view.”), and 
 	a texture mapping block (e.g., the “Image Warping” stage shown in the Fig. 1 (b) “Hybrid Approach” schematic;: p. 13, § 2, 1st paragraph: “the computer”; p. 13, § 2.1, 6th paragraph: “the computer computes” note:  the texture mapping block is interpreted as the logic/program in the computer that perform the mapping function as the following) being configured to map the target view image on the geometry representation (p. 18, § 3.2, 4th paragraph: “the composite image”) under consideration of the target position (p. 12, § 1, paragraph 4: “novel views are created using view-dependent texture mapping,”  p. 13, § 1.2, 3rd paragraph: “Unlike traditional texture-mapping, in which a single static image is used to color in each face of the model, view-dependent texture mapping interpolates between the available photographs of the scene depending on the user’s point of view.”    p. 17, § 3, 1st paragraph: “view-dependent texture-mapping, an effective method of rendering the scene that involves projecting the original photographs onto the model.”  p. 17, § 3, 1st paragraph: “Unlike traditional texture-mapping, our method projects different images onto the model depending on the user’s viewpoint.”   p. 17, § 3.2, 1st paragraph: “two different images mapped onto the model and rendered from a novel viewpoint.”   p. 17, § 3.2, 1st paragraph: “two renderings can be merged into a composite rendering by considering the corresponding pixels in the rendered views. If a pixel is mapped in only one rendering, its value from that rendering is used in the composite. If it is mapped in more than one rendering, the renderer has to decide which image (or combination of images) to use.”  p. 19, § 4.2, 2nd paragraph: “when several images and their corresponding depth maps are available, we can use the view-dependent texture-mapping method of Section 3 to composite the multiple renderings. The novel views of the chapel facade in Fig.16 were produced through such compositing of four images.”).
  	Regarding claim 2 (depends on claim 1), DEBEVEC discloses: 
  	the geometry representation of the one or more objects comprises a mesh (p. 13, § 2.2, 1st paragraph: “a surface model”; e.g.,  the “block” shown in Figure 3 in a simple mesh of vertices.  Also, the geometric model shown in Figure 4(a) is a also simple mesh of vertices.), the mesh indicating a position of at least one of the one or more objects within the visual scene and a geometry of the at least one of the one or more objects (p. 14, § 2.2, 6th paragraph: “the world coordinates of the block vertices.” p. 15, § 2.2, 10th paragraph: “A surface model of the scene is readily obtained from the blocks, so there is no need to infer surfaces from discrete features.”  Figure 4(a).).
   	Regarding claim 3 (depends on claim 2), DEBEVEC discloses: 
 	the mesh is a three-dimensional structure (As is plainly shown in Figures 3 and/or 4(a) the geometric model is 3 dimensional mesh, i.e., a structure of vertices interconnected by edges.  p. 13, § 2.2, 1st paragraph: “model representation is to represent the scene as a surface model.”).
  	Regarding claim 6 (depends on claim 1), DEBEVEC discloses: 
 	the target view image (e.g., key image, Fig. 14(a)) comprises a target view texture information (e.g., the color image data of the key image, Fig. 14(a).) and a target view depth information (e.g., p. 19, § 4, 6th paragraph: “a depth map for the key image”) (p. 19, § 4, paragraph 5: “When a correspondence is found, it is simple to convert its disparity to the corresponding disparity between the key and offset images, from which the point’s depth is easily calculated. Fig. 14(d) shows a disparity map computed for the key image in (a).”  p. 19, § 4, 6th paragraph: “Disparities between the key and warped offset images are easily converted to a depth map for the key image.”  p. 19, § 4.2, 2nd paragraph: “Once a depth map has been computed for a particular image, we can rerender the scene from novel viewpoints using the methods described in [23, 16, 13]. Furthermore, when several images and their corresponding depth maps are available, we can use the view-dependent texture-mapping method of Section 3 to composite the multiple renderings.”).
  	Regarding claim 18, claim 18 is directed to the method implemented by the apparatus of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
 	Regarding claim 19, claim 19 is directed to a non-transitory digital storage medium having a computer program stored thereon for causing a computer to execute the method of claim 18 and, as such, is rejected for the same reasons applied above in the rejection of claim 18.
Claim Rejections - 35 USC § 103
  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DEBEVEC et al. (Debevec, Paul E., Camillo J. Taylor, and Jitendra Malik. "Modeling and rendering architecture from photographs: A hybrid geometry-and image-based approach." In Proceedings of the 23rd annual conference on Computer graphics and interactive techniques, pp. 11-20. 1996) in view of AKISADA et al. (US 5,687,307, hereinafter “AKISADA”).
	Regarding claim 7 (depends on claim 1), whereas DEBEVEC is not explicit as to, AKISADA teaches: 
 	the texture mapping block is configured to map a point of the target view image on a point of the geometry representation by acquiring at least one intersection point of a straight line with the geometry representation, the straight line passing through the target position and through the point of the target view image (col. 9, lines 38-59: “FIG. 8 shows perspective coordinating (projection coordinating) which is a typical texture mapping on an object in space. First, a projection central point P is set in the space, and a quadrangular pyramid P-ABCD having the point P as the summit is set (note that rectangle ABCD is oblong). A point M is an intersection of two diagonals of the rectangle ABCD. A plane g crossing a line PM is placed between the point P and the object, and within the quadrangular pyramid, a rectangular area cut out by the plane g is an area A'B'C'D'. An intersection of two diagonals of the rectangle A'B'C'D' is M'. An area representing a texture image is EFGH and an intersection of its two diagonals is M" (not shown). The intersection M' is set to be co-axial with the intersection M", and the texture EFGH is set so as to include the rectangle A'B'C'D'. In this state, projection from the point P is performed and a part of the texture is mapped on the object (in FIG. 8, a letter "M" of the texture is mapped on the surface of the object). As shown in FIG. 8, when a texture-mapped object is seen from one viewpoint, an image projected on a screen is as shown in FIG. 11A. On the other hand, an screen image of the object from another viewpoint is as shown in FIG. 11B.”  See FIG. 8.).
 	Thus, in order to map the target image as a texture onto the three-dimensional geometric model(s) of the object(s), it would have been obvious to one or ordinary skill in the art to have modified the view-dependent texture mapping apparatus taught by DEBEVEC to incorporate the technique, taught by AKISADA, of mapping a point of a texture image onto a point of a geometry representation by acquiring a point of intersection of a line projected from a target position through a texture image to the geometry representation.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Allowable Subject Matter
	Claims  4-5, 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable amended if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675